DETAILED ACTION

Status of Claims
Application filed April 24, 2020 is acknowledged.   
Claims 1-20 are pending. 
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 62/928,203, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Regarding claim 1, the prior-filed disclosure does not include any mention of “a first boundary polysilicon section,” “a second boundary polysilicon section”,” or “a first gate polysilicon section” such that one of ordinary skill in the art would understand to what the claim is referring.  No “active regions” are illustrated.  No relationship active regions and “the first boundary polysilicon section,” “the second boundary polysilicon section”,” or “the first gate polysilicon section” such that one of ordinary skill in the art would understand to what the claim is referring.  The prior filed drawings merely include a legend, which in turn includes “Metal-X,” “OD,” “PO,” “CPO,” and “prBndry,” with no discussion anywhere in the drawings or specification to confirm the meaning of these terms.  Although the general knowledge in this particular art is understood to be high, the terms, drawings, and description of the previously filed application are not clear enough to illustrate the claimed subject matter such that one of ordinary skill in the art would understand the claimed invention.
Claims 2-9 depend on claim 1, and thus inherit the same lack of enablement thereof.
Accordingly, claims 1-9 are not entitled to the benefit of the prior application.

Regarding claim 10¸ the breadth of the claim includes “a there is no mention in the prior filed disclosure of “a gate polysilicon strap disposed between the first boundary polysilicon strap and the second boundary polysilicon strap, and the gate polysilicon strap separated from the first boundary polysilicon strap and the second boundary polysilicon strap; a plurality of first active reg10ns disposed in the first cells, and disposed between the first boundary polysilicon strap and the gate polysilicon strap, and connected to the first boundary polysilicon strap and the gate polysilicon strap, and disposed between the second boundary polysilicon strap and the gate polysilicon strap, and connected to the second boundary polysilicon strap and the gate polysilicon strap, each first active region having a first vertical height; and a plurality of second active regions disposed in the second cells, and disposed between the first boundary polysilicon strap and the gate polysilicon strap, and connected to the first boundary polysilicon strap and the gate polysilicon strap, and disposed between the second boundary polysilicon strap and the gate polysilicon strap, and connected to the second boundary polysilicon strap and the gate polysilicon strap, each second active region having a second vertical height.”  Although the level of ordinary skill necessary in this particular art is considered to be low, there is no mention whatsoever in the prior-filed disclosure of “polysilicon,” or “straps.”  Further, there is no explicit illustration of active regions, nor any discussion of the relationship between the active regions and the “polysilicon straps.”  For these reasons, it would not have been clear to one of ordinary skill in the art what is being claimed based on the previously filed disclosure.
Claims 11-15 depend on claim 1, and thus inherit the same lack of enablement thereof.
Accordingly, claims 10-15 are not entitled to the benefit of the prior application.

Regarding claim 16, the breadth of the claims includes “an active layer, having a plurality of first cells and a plurality of second cells, the second cell vertically abutting the first cell, each first cell having a plurality of first active regions, each first active region having a first vertical height: each second cell having a plurality of second active regions, each second active region having a second vertical height, the second vertical height being different from the first vertical height,” and “a plurality of cutting polysilicon sections, the connecting polysilicon sections electrically connected to the first tracks or the second tracks, the cutting polysilicon sections for cutting the connecting polysilicon sections.”  Although the level of ordinary skill necessary in this particular art is considered to be low, one of ordinary skill would not understand what is meant by “cutting polysilicon sections.”  The previously filed disclosure includes only the term “poly-cut region” with no further discussion whatsoever, such that one of ordinary skill in the art would not know to what the term is referring (i.e. A dielectric region which interrupts a polysilicon region?  An additional polysilicon region?  A metal?).  Further, the prior filed disclosure includes no discussion of the active regions such that one of ordinary skill in the art would readily understand the active regions’ relationship to other components of the device.
Claims 17-20 depend on claim 1, and thus inherit the same lack of enablement thereof.
Accordingly, claims 16-20 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the connecting polysilicon sections extend cross above the first track cell and the second track cell (claim 20),” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: paragraph 27 includes, “The semiconductor structure 100A may include a plurality of cell group.”  It appears the word “group” was used where the word “groups” was intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the claim includes the phrase “the first vertical height is a multiple of fin number, and the second vertical height is a multiple of fin number.”  There is no description whatsoever in the disclosure as to what “fin number” is.  With no description, it is unknown what “fin number” constitutes the bounds of the invention, nor how to determine “a multiple of fin number.”  

Regarding claim 16, the claim includes the phrase “and a plurality of cutting polysilicon sections… the cutting polysilicon sections for cutting the connecting polysilicon sections.”  There is no description whatsoever included in the disclosure of a “cutting polysilicon section” such that one of ordinary skill in the art would recognize the bounds of the invention (i.e. what constitutes a “cutting polysilicon section”).  In particular, commonly owned patent US 10,878,162 describes “cut poly lines” as dummy lines (column 6, lines 55-60).   However, in commonly owned patent US 11,151,297, a “cut poly region” is defined as a discontinuity in some or all of a gate structure such that the corresponding gate electrode is separated into portions electrically isolated from each other (column 4, lines 53-57).  US 11,151,297 also discusses the inclusion of dummy gate but does not associate the dummy gate with the cut poly region.  With no clear definition disclosed in the present specification, and conflicting definitions in the art, it is unclear as to what structure the term “cutting polysilicon section” refers.

Regarding claim 17, the claim depends on claim 16, and thus inherits all the rejections thereon.

Regarding claim 18, the claim depends on claim 17, and thus inherits all the rejections thereon.

Regarding claim 19, the claim depends on claim 16, and thus inherits all the rejections thereon.

Regarding claim 20, the claim depends on claim 16, and thus inherits all the rejections thereon.  
Further, the claim includes the phrase “the connection polysilicon sections extend cross above the first track cell and the second track cell.”  There is no discussion or drawing in the disclosure of a connection polysilicon section which can “extend cross above” such that one of ordinary skill in the art would understand the bounds of the invention.  
Next, the claim includes “a metal-n+ l layer, disposed above the metal-n layer, the metal-n+l layer having a plurality of connecting polysilicon sections and a plurality of cutting polysilicon sections, the connecting polysilicon sections electrically connected to the first tracks or the second tracks, the cutting polysilicon sections for cutting the connecting polysilicon sections.”  However, the specification  states “The connecting polysilicon sections 21, the metal line 22 and the cutting polysilicon sections 23 are disposed on a metal-n+l layer, for example, the connecting polysilicon sections 21, the metal line 22 and the cutting polysilicon sections 23 are disposed on a metal-1 layer.”  In other words, the specification states that the connecting polysilicon sections, metal line and cutting polysilicon section are on a metal n+1 layer, but the claim states the metal n+1 layer has the polysilicon sections and cutting polysilicon sections.  There is thus no support in the specification for a metal n+1 layer which has connecting polysilicon sections and a plurality of cutting polysilicon sections.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "fin number" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the term “fin number” will be given no patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub No. 2017/0194349; hereinafter “Chen”).
Regarding claim 1, Chen teaches a semiconductor structure, comprising:
a first cell comprising (Figure 2; 200):
a first boundary (206) polysilicon section and a second boundary polysilicon section (206);
a first gate polysilicon (206; between one 206 and another 206) section disposed between the first boundary polysilicon section and the second boundary polysilicon section, and the first gate polysilicon section separated from the first boundary polysilicon section and the second boundary polysilicon section;
a plurality of first active regions (202 or 204) disposed between the first boundary polysilicon section and the first gate polysilicon section, and connected to the first boundary polysilicon section and the first gate polysilicon section, and disposed between the second boundary polysilicon section and the first gate polysilicon section, and connected to the second boundary polysilicon section and the first gate polysilicon section, each first active region having a first vertical height (d3 or d4); and
a second cell (Figure 2: 100; or Figure 8: 100) vertically abutting the first cell (Figure 4), comprising:
a third boundary polysilicon (106) section and a fourth boundary polysilicon section (106);
a second gate polysilicon (106 between a 106 and a 106; Figure 8) section disposed between the third boundary polysilicon section and the fourth boundary polysilicon section, and the second gate polysilicon section separated from the third boundary polysilicon section and the fourth boundary polysilicon section;
a plurality of second active regions (104 or 102) disposed between the third boundary polysilicon section and the second gate polysilicon section, and connected to the third boundary polysilicon section and the second gate polysilicon section, and disposed between the fourth boundary polysilicon section and the second gate polysilicon section, and connected to the fourth boundary polysilicon section and the second gate polysilicon section, each second active region having a second vertical height (d1 or d2);
wherein the second vertical height is different from the first vertical height (paragraph 21; lines 44-46).

Regarding claim 3, Chen teaches comprising a third cell (100) vertically abutting the first cell or the second cell (Figure 4) a third active region (the other of 202 or 204) of the third cell having a third vertical height, and the third vertical height being different from the first vertical height and the second vertical height (d4 or d3).

Regarding claim 4, Chen (Figure 3) teaches a first track cell (metallization over 200) and a second track cell (metallization over 100) respectively disposed above the first cell and the second cell, the first track cell having a first amount of first tracks (114), and the second track cell having a second amount of second tracks (114), wherein the first amount is different from the second amount (Figure 3).

Regarding claim 5, Chen teaches the first tracks in the first track cell and the second tracks in the second track cell are parallel to the first active regions and the second active regions, the first track cell and the second track cell are disposed on a metal-n layer (Figure 3 shows at least some portion of metal tracks 114 are parallel to active regions 102, 104, 202, 204; paragraph 24).

Regarding claim 6, Chen teaches a third track cell (one group of three 200 cells) vertically abuts the first track cell or the second track cell (Figure 4) the third track cell having a third amount of third tracks, the third amount is different from the first amount and the second amount (Figure 3).

Regarding claim 7, Chen teaches a metal line electrically connecting to the first tracks or the second track, the metal line is disposed on a metal-n+ l layer (paragraph 24).

Regarding claim 8, Chen teaches the first boundary polysilicon section (206) is connected to the third boundary polysilicon (106) section to form a first boundary polysilicon segment, the second polysilicon section (206) is connected to the fourth boundary polysilicon section (106) to form a second boundary polysilicon segment, and the first gate polysilicon section (206) is connected to the second gate polysilicon section (106) to form a gate polysilicon segment (connected via VSS and VDD 110 and 112).

Regarding claim 9, Chen teaches the first cell and the second cell are formed as a cell group (Figure 4).

Regarding claim 10, Chen teaches a semiconductor structure, comprising:
a plurality of cell columns (Figure 4; 100, 200), each cell column having a plurality of first cells and a plurality of second cells, the second cell vertically abutting the first cell, each cell column comprising:
a first boundary polysilicon strap (106/206) and a second boundary (106/206) polysilicon strap,
a gate polysilicon strap (106/206 between other 106/206) disposed between the first boundary polysilicon strap and the second boundary polysilicon strap, and
the gate polysilicon strap separated from the first boundary polysilicon strap and the second boundary polysilicon strap (Figure 2);
a plurality of first active regions (102, 104) disposed in the first cells, and disposed between the first boundary polysilicon strap and the gate polysilicon strap, and connected to the first boundary polysilicon strap and the gate polysilicon strap, and disposed between the second boundary polysilicon strap and the gate polysilicon strap, and connected to the second boundary polysilicon strap and the gate polysilicon strap, each first active region having a first vertical height (d1 or d2); and
a plurality of second active regions (202 and 204) disposed in the second cells, and disposed between the first boundary polysilicon strap and the gate polysilicon strap, and connected to the first boundary polysilicon strap and the gate polysilicon strap, and disposed between the second boundary polysilicon strap and the gate polysilicon strap,
and connected to the second boundary polysilicon strap and the gate polysilicon strap, each second active region having a second vertical height (d3 or d4);
wherein the second vertical height is different from the first vertical height (paragraph 21; lines 44-46).

Regarding claim 11, Chen teaches the first cells vertically abut, and the second cells vertically abut, one of the second cells vertically abuts one of the first cells (Figure 4).

Regarding claim 12, Chen teaches the cell columns are arranged with the same horizontal level (Figure 4).

Regarding claim 13, Chen teaches a plurality of track columns, disposed above the cell columns, the track columns are disposed on a metal-n layer (Figure 3).

Regarding claim 14, Chen teaches each track column comprises a plurality of first track cells and a plurality of second track cells (Figure 3), the first track cells are disposed above the first cells, and the second track cells are disposed above the second cells, the first track cell has a plurality of first tracks, the second track cell has a plurality of second tracks, the number of the first tracks is different from that of the second tracks (Figure 3).

Regarding claim 15, Chen teaches the track columns are arranged with the same horizontal level (Figures 3 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (US 7,888,705);
Yu et al. (US Pub. No. 2013/0187237);
Kim et al. (US 10,990,740);
Chiang et al. (US 9,767,243);
Do et al. (US Pub. No. 2019/0355749);
Lu (US 9,209,167);
Lim et al. (US Pub. No. 2020/0051977); and
Yang et al. (US 10,431,686).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817